Citation Nr: 1203435	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  09-38 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for chronic bronchitis.



REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel



INTRODUCTION

The Veteran had active duty service from January 1966 to September 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which, in pertinent part, denied the Veteran's claim for service connection for chronic bronchitis.

In a May 2008 notice of disagreement, the Veteran also indicated his objection to other determinations in the February 2008 decision, including the denial of service connection for insomnia/somnambulism.  By way of an October 2009 rating action, a Decision Review Officer (DRO) granted service connection for a psychiatric disorder with insomnia/somnambulism.  This claim is therefore no longer before the Board for its consideration.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran withdrew his request for a hearing in a July 2011 statement.  38 C.F.R. § 20.704(d) (2011). 


FINDING OF FACT

The Veteran withdrew his claim for service connection for chronic bronchitis in a September 2011 statement.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal with regard to claim for service connection for chronic bronchitis are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).
REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran indicated in a September 2011 statement that he wished to withdraw his appeal with regard to the claim of entitlement to service connection for chronic bronchitis.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the veteran or by his authorized representative.  Id.

The Veteran has withdrawn his appeal as to this claim and there remains no allegation of errors of fact or law for appellate consideration.  As such, the Board does not have jurisdiction to review his claim of entitlement to service connection for chronic bronchitis and this claim is dismissed.


ORDER

Entitlement to service connection for chronic bronchitis is dismissed.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


